MEMORANDUM **
Herman Lemusu appeals from the 360-month sentence imposed after remand under United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Lemusu contends that his original base offense level was impermissibly increased by six points based on facts not found by a jury and therefore, the district court erred when it declined to re-sentence him on remand. This contention is foreclosed. See Ameline, 409 F.3d at 1077-78, 1084-85.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.